UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-8066


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN FOGG,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:05-cr-00030-JRS-1)


Submitted:   February 25, 2010            Decided:   March 8, 2010


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Fogg, Appellant Pro Se.     Michael Ronald Gill, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              John Fogg appeals the district court’s orders denying

his    motion     for     reduction     of    sentence      under     18    U.S.C.

§ 3582(c)(2) (2006) and subsequent motion for reconsideration.

We    have    reviewed   the   record   and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       See United States v. Fogg, No. 3:05-cr-00030-JRS-1 (E.D.

Va. June 10, 2008 & July 14, 2008).             We deny Fogg’s motion for

appointment of counsel.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and   argument      would    not    aid   the

decisional process.

                                                                           AFFIRMED




                                        2